Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 5/26/22, Applicant amended claims 1, 9, and 19-20, canceled claim 8, and added new claims 21-22.  Claims 1-5 and 9-22 are presented for examination.

Allowable Subject Matter
Claims 10-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Haimi et al (US 20190286620), hereafter Al-Haimi.
With respect to claim 1, Al-Haimi teaches:
receiving a mapping comprising one or more source fields in a source database and a target field in a target database (paragraph 0023 mapping/correspondence of source fields to target fields); 
identifying one or more transformation functions (paragraph 0011 transformation operations for transforming source content into target content); 
generating one or more transformation rules based on the one or more source fields, the target field, and the one or more transformation functions; evaluating the one or more transformation rules to generate evaluation results, wherein evaluating the one or more transformation rules comprises identifying one or more classifiers and executing the classifiers against the transformation rules (paragraph 0011 transformations based on rules, classifiers for the transformations, paragraph 0032 evaluating rules against a training data set); 
selecting a target transformation rule from the one or more transformation rules based on the evaluation results (paragraph 0023 selecting rules for target transformations); 
associating the selected target transformation rule with the mapping (paragraph 0043 associating rules to mappings, for example conversions of date format); and 
providing the evaluation results along with the one or more generated transformation rules (paragraph 0043 predictions for training data determined with transformation rules).
With respect to claim 2, Al-Haimi teaches:
associating a selected transformation rule of the one or more transformation rules with the mapping (paragraph 0043 associating rules with mapping, example of date format conversions); and 
performing an ETL process via the selected transformation rule (paragraphs 0007-0008 example of extracting, transforming raw clinical data, loading it into a central data repository).
With respect to claim 3, Al-Haimi teaches:
extracting source instance data from the source database (paragraph 0007 extracting raw data); 
transforming the source instance data via the selected transformation rule (paragraph 0007 transforming process on the extracted data, paragraph 0011 using transformation rules for data); and 
storing the transformed instance data in the target database (paragraph 0008 storing transformed data in a central data repository).
With respect to claim 5, Al-Haimi teaches wherein generating the one or more transformation rules comprises generating transformation rules for different combinations of the one or more source fields and the identified transformation functions (paragraph 0043 rules for different transformations to match different source data to different expected formats).
With respect to claim 17, Al-Haimi teaches wherein the one or more transformation rules receive the one or more source fields as input, executing one or more operations on the one or more source fields, and output a transformed field (paragraph 0023 mapping/correspondence of source fields to target fields).
With respect to claim 18, Al-Haimi teaches storing the one or more transformation rules in association with the mapping (paragraph 0043 figure 2, rules for transformations stored with mappings in modeling layer 280).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Haimi in view of Bradham et al (20190057137), hereafter Bradham, in further view of Malaviya (US 20160063209).
With respect to claim 18, Al-Haimi teaches:
receiving an alignment between a source database and a target database, wherein the alignment comprises one or more mappings respectively comprising one or more source fields in the source database and a target field in the target database (paragraph 0023 mapping/correspondence of source fields to target fields);
for the respective one or more mappings, generating one or more sets of transformation rules based on the respective one or more source fields, the respective target field, and the respective one or more transformation functions (paragraph 0023 selecting rules for target transformations);
for the respective one or more mappings, identifying one or more classifiers (paragraph 0011 transformations based on rules, classifiers for the transformations);
for the respective one or more mappings, evaluating the respective sets of transformation rules via the one or more classifiers based on source instance data from the source database, target instance data from the target database, and test data generated via the transformation rules (paragraph 0011 transformations based on rules, classifiers for the transformations, paragraph 0032 evaluating rules against a training data set);
for the respective one or more mappings, selecting respective target transformation rules from the one or more transformation rules based on their respective evaluation results from the evaluating (paragraph 0043 associating rules to mappings, for example conversions of date format);
associating the selected target transformation rules with the respective one or more mappings (paragraph 0043 associating rules to mappings, for example conversions of date format); and
providing the one or more sets of generated transformation rules in association with their respective evaluation results (paragraph 0043 predictions for training data determined with transformation rules).
Al-Haimi does not teach:
identifying one or more transformation function filters; 
for the respective one or more mappings, identifying one or more transformation functions, based on the one or more transformation function filters, applicable to the respective mappings;
Bradham teaches these things:
identifying one or more transformation function filters (paragraph 0003 generating filters and transformation functions); and 
for the respective one or more mappings, identifying one or more transformation functions, based on the one or more transformation function filters, applicable to the respective mappings (paragraph 0003 generating filters and transformation functions based on mappings of the data).
It would have been obvious to have combined the use of transformation function filters in Bradham with the transformation techniques in Al-Haimi to make the transformations in AL-Haimi more efficient.
Al-Haimi also does not teach for the respective one or more mappings, evaluating the respective sets of transformation rules via the one or more classifiers based on source instance data from the source database, target instance data from the target database, and test data generated via the transformation rules [emphasis added].
Malaviya teaches for the respective one or more mappings, evaluating the respective sets of transformation rules via the one or more classifiers based on source instance data from the source database, target instance data from the target database, and test data generated via the transformation rules (paragraph 0006 transformation rules for input data, each rule associated with a confidence score, paragraphs 0069-0071 using sets of test data for sets of transformation rules).  It would have been obvious to have combined Malaviya’s use of confidence scores with the transformation and filtering techniques in Al-Hasimi and Bradham to use test data and confidence scores to validate rules before their use, increasing the rules’ efficiency on input data and making the combination more user-friendly.
With respect to claim 19, Al-Haimi teaches one or more non-transitory computer-readable storage media storing computer-executable instructions (paragraph 0051).
With respect to claim 21, all the limitations in claim 19 are addressed by the combination of Al-Haimi, Bradham, and Malaviya above.  Bradham also teaches wherein the one or more transformation function filters comprise one of pre-generated, standard, or customized filters (paragraphs 0031, 0042 figure 6 filters are user-defined so customized).  It would have been obvious to have combined the use of user-defined transformation function filters in Bradham with the transformation techniques in Al-Haimi and Malaviya to make the transformations in the combination of Al-Haimi, Bradham, and Malaviya more user-friendly and efficient on the user’s incoming data.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Haimi in view of Bradham et al (20190057137), hereafter Bradham, and in further view of Malaviya (US20160063209).
	With respect to claim 20, Al-Haimi teaches:
	receiving an alignment between a source database and a target database, wherein the alignment comprises one or more mappings respectively comprising one or more source fields in the source database and a target field in the target database (paragraph 0023 mapping/correspondence of source fields to target fields);
	generating a set of transformation rules based on the one or more source fields of the given mapping, the target field of the given mapping, and the one or more identified transformation functions, wherein generating the set of transformation rules comprises generating rules for respective combinations of the one or more source fields and the one or more identified transformation functions (paragraph 0023 selecting rules for target transformations);
	identifying one or more transformation rule classifiers applicable to the given mapping of the one or more mappings of the alignment, wherein the transformation rule classifiers are machine-learning classification algorithms (paragraph 0011 transformations based on rules, classifiers for the transformations, paragraphs 0010, 0011, 0023 classifiers comprise neural networks which are known in the art to use machine learning);
	evaluating the set of transformation rules via executing the one or more transformation rule classifiers based on source instance data from the source database, target instance data from the target database, and test data generated, against via the transformation rules, wherein the evaluating comprises generating respective confidence scores for the respective rules in the set of transformation rules (paragraph 0011 transformations based on rules, classifiers for the transformations, paragraph 0032 evaluating rules against a training data set);
	selecting respective target transformation rules from the set of transformation rules based on their respective confidence scores (paragraph 0043 associating rules to mappings, for example conversions of date format);
	associating the selected target transformation rules with the given mapping of the one or more mappings (paragraph 0043 associating rules to mappings, for example conversions of date format); and 
	providing the set of generated transformation rules in association with their respective confidence scores (paragraph 0043 predictions for training data determined with transformation rules).
	Al-Haimi does not teach:
	identifying one or more transformation function filters; and 
	identifying one or more transformation functions, based on the one or more transformation function filters, applicable to a given mapping of the one or more mappings of the alignment;
Bradham teaches things:
	identifying one or more transformation function filters (paragraph 0003 generating filters and transformation functions); and  
identifying one or more transformation functions, based on the one or more transformation function filters, applicable to a given mapping of the one or more mappings of the alignment (paragraph 0003 generating filters and transformation functions based on mappings of the data).
It would have been obvious to have combined the use of transformation function filters in Bradham with the transformation techniques in Al-Haimi to make the transformations in AL-Haimi more efficient.
Al-Haimi also does not teach:
evaluating the set of transformation rules via executing the one or more transformation rule classifiers based on source instance data from the source database, target instance data from the target database, and test data generated, against via the transformation rules, wherein the evaluating comprises generating respective confidence scores for the respective rules in the set of transformation rules [emphasis added]; and 
selecting respective target transformation rules from the set of transformation rules based on their respective confidence scores [emphasis added].
Malaviya teaches these things:
evaluating the set of transformation rules via executing the one or more transformation rule classifiers based on source instance data from the source database, target instance data from the target database, and test data generated, against via the transformation rules, wherein the evaluating comprises generating respective confidence scores for the respective rules in the set of transformation rules [emphasis added] (paragraph 0006 transformation rules for input data, each rule associated with a confidence score, paragraphs 0069-0071 using sets of test data for sets of transformation rules); and 
selecting respective target transformation rules from the set of transformation rules based on their respective confidence scores [emphasis added] (paragraph 0006 transformation rules for input data, each rule associated with a confidence score).
It would have been obvious to have combined Malaviya’s use of confidence scores with the transformation and filtering techniques in Al-Hasimi and Bradham to use test data and confidence scores to validate rules before their use, increasing the rules’ efficiency on input data and making the combination more user-friendly.
With respect to claim 20, Al-Haimi teaches one or more memories and one or more processing units coupled to the one or more memories, and one or more computer-readable storage media storing instructions (paragraph 0051 invention may be embodied in a computing device or system known in the art to have a processor coupled to memory, invention may be embodied in a computer-readable storage medium comprising instructions).
With respect to claim 22, all the limitations in claim 20 are addressed by the combination of Al-Haimi, Bradham, and Malaviya above.  Bradham also teaches wherein the one or more transformation function filters comprise one of pre-generated, standard, or customized filters (paragraphs 0031, 0042 figure 6 filters are user-defined so customized).  It would have been obvious to have combined the use of user-defined transformation function filters in Bradham with the transformation techniques in Al-Haimi and Malaviya to make the transformations in the combination of Al-Haimi, Bradham, and Malaviya more user-friendly and efficient on the user’s incoming data.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Haimi in view of Malaviya (US20160063209).
With respect to claim 9, all the limitations in claim 1 are addressed by Al-Haimi above.  Al-Haimi does not teach wherein executing the classifiers against the transformation rules comprises generating test data for the respective one or more transformation rules and evaluating the test data based on target instance data of the target database.  Malaviya teaches this in using test data for sets of transformation rules (paragraphs 0069-0071) and executing classifiers in configuring the transformation rules (paragraph 0066).  It would have been obvious to have combined the use of training data sets and classifiers in Malaviya with the transformation techniques in Al-Haimi to maximize efficiency of the transformations on real data, making Al-Haimi more user-friendly.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Haimi in view of Behuria et al (US 20150242719), hereafter known as Behuria.
With respect to claim 4, all the limitations in claims 1 and 3 are addressed by Al-Haimi above.  Al-Haimi does not teach wherein generating the one or more transformation rules comprises generating one or more subrules based on a subset of the one or more source fields and one or more transformation function, and wherein at least one of the one or more transformation rules is based on the one or more subrules.  Behuria teaches this with an example of a subset of rules for a set of synchronization rules for entered transactions (paragraph 0056).  It would have been obvious to have combined the use of a subset of rules in Behuria with the transformation techniques in Al-Haimi to handle obscure situations for data input by a user, making Al-Haimi more user-friendly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Haimi in view of Bradham et al (20190057137), hereafter Bradham.
With respect to claim 12, all the limitations in claim 1 are addressed by Al-Haimi above.  Al-Haimi does not teach filtering the one or more identified transformation functions, wherein filtering comprises removing at least one transformation functions.  Bradham teaches this in identifying transformation scenarios and removing any if said scenarios are not supported by source data (paragraphs 0052-0053, 0063).  It would have been obvious to have combined this filtering function for transformations in Bradham with the transformation techniques in Al-Haimi as such filtering to remove unnecessary transformations from a process would make said process more efficient.

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Kantarcioglu, Murat et al, "Classifier evaluation and attribute selection against adversaries," teaches classifications and transformations for data mining applications, does not teach data transformations from source data fields into target data fields or evaluating transformation rules using test data and confidence scores (Introduction pages 292-293); and 
	El-Sappagh, Shaker H. el Ali et al, “A proposed model for data warehouse ETL processes,” teaches building a standard model for mapping complexities in ETL processes, does not teach data transformations from source data fields into target data fields or evaluating transformation rules using test data and confidence scores (Introduction page 92, Section 3 Models pages 93-97).

Responses to Applicant’s Remarks
	Regarding objection to claim 19 for antecedent basis of “respective evaluation results,” in view of amendments reciting “respective evaluation results from the evaluating,” this objection is withdrawn.  Regarding rejections under 35 U.S.C. 103 of claims 1, 4-5, and 17-19 by Behuria   in view of Silberstein, claim 20 by Behuria in view of Bittner, claims 2-3 by Behuria in view of Halberstadt, and claim 12 by Behuria in view of Bradham, Applicant’s amendments overcome Behuria’s teachings, in particular the use of a classifier and test data with transformation rules, and generating confidence scores for transformation rules.  Examiner conducted another search of the prior art and found Al-Haimi, and Malaviya, which, along with Bradham, Examiner believes teaches the claims as shown above.
	Because the rejections of claims 1, 19, and 20 reject previously objected-to subject matter, Examiner makes this action non-final.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        7/22/22